Citation Nr: 0310298	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  01-07 899	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for partial paralysis 
of the right ulnar nerve, currently rated as 40 percent 
disabling. 

2.  Entitlement to an increased rating for neuralgia of the 
left radicular, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Acosta, Counsel
INTRODUCTION

The veteran served on active duty for more than 15 years, 
including a period from November 1975 to May 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDING OF FACT

The veteran expressed her desire to withdraw her appeal of 
her claims of entitlement to increased ratings for partial 
paralysis of the right ulnar nerve and neuralgia of the left 
radicular in April 2003, before a decision by the Board was 
issued on these issues.


CONCLUSION OF LAW

1.  The appeal with regard to the claims of entitlement to 
increased ratings for partial paralysis of the right ulnar 
nerve and neuralgia of the left radicular has been withdrawn.  
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204(b) 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 2003 written statement that was signed by the 
veteran, she indicated that she was satisfied with the action 
taken on her appeal and requested that her appeal be 
withdrawn.  As of April 2003, the Board had not yet 
promulgated a final decision on the veteran's appeal.

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204(b) (2002); 
Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is 
withdrawn by a veteran, it ceases to exist; it is no longer 
pending and it is not viable).

The withdrawal of an appeal effectively creates a situation 
where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed.  Consequently, in such an instance, 
dismissal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 
2002).

Because the veteran has clearly expressed her desire to 
terminate her appeal, because she has done so in writing, and 
because the Board had not yet promulgated a decision on her 
appeal at the time of the request for withdrawal, the legal 
requirements for a proper withdrawal have been satisfied.  
38 C.F.R. § 20.204(b) (2002).  Accordingly, further action by 
the Board on these particular matters is not appropriate and 
the veteran's appeal should be dismissed.  38 U.S.C.A. § 
7105(d) (West 2002).


ORDER

The appeal of the claims of entitlement to increased ratings 
for partial paralysis of the right ulnar nerve and neuralgia 
of the left radicular is dismissed.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

